DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2021 is being considered by the examiner.

The present application is a continuation of application #16/557, 329 which was allowed on February 03, 2021.
Examiner has reviewed the specification and the claim invention of the present application. Examiner has completed the prior art reference search. However, the search results fail to teach the pending claims, either singly or in an obvious combination. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim invention of the present application includes non-transitory computer-readable mediums corresponding to the limitations of the methods in the previous application #16/557, 329.

The information disclosure statement (IDS) submitted on April 30, 2021 has been considered by the examiner.

Examiner has completed the prior art reference search and discovered the closest prior art references: Rowley et al (U.S. Patent Application Publication 2018/0350136 A1), Ikeda et al (U.S. Patent Application Publication 2019/0369752 A1), and the prior art references listed in IDS submitted by the Applicant (Some prior art references were cited by the examiner in the office action of the previous application #16/557, 329).

Independent claims 1 and 6 are directed to a non-transitory computer-readable medium for performing the communication of visual content to a user device using prediction information with light fields. More specifically, each claim requires communicating a first light field data to a user device and the first light field data is limited to a first volume of space that represents a first plurality of views for display on the user device; receiving a sensor data associated with the user device and predicting a behavior based on the received sensor data; generating a second light field data based on the predicted behavior and the second light field data is limited to a second volume of space that is different from the first volume of space and represents a second plurality of views for display on the user device; then communicating the second light field data to the user device.


The prior art reference Ikeda et al discloses virtual reality (VR) systems and augmented reality (AR) systems enables users to experience an immersive computing, entertainment, or gaming experience.  While wearing a head-mounted display (HMD), a user can view portions of a captured scene or an artificially generated scene by orienting his or her head and eyes, just as the user naturally does to view a real-world environment. More specifically, Ikeda discloses that a head-mounted display (HMD) systems (FIG. 1) includes the image capture subsystem for capturing and collecting image data from a local environment and the processing subsystem for generating  image data that characterizes the local environment and/or a position and orientation of the HMD device and stylus within the local environment (Paragraph [0032]). In 

However, the search results and the references cited in IDS submitted by the Applicant fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1 and 6. Accordingly, claims 1 and 6 are allowed.

Dependent claims 2-5 depend from independent claim 1, dependent claims 7-20 depend from independent claim 6. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.